Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.
2.	Claims 1-11, 13-27, 29 and 31 are all the pending claims.
3.	Claim 12 is canceled and Claims 1-11, 13-27, 29 and 31 are amended in the Response of 1/26/2022. 
4.	Withdrawn Claims 3-4, 10-16 and 19 are joined for examination.
5.	Claims 1-11, 13-27, 29 and 31 are the claims under examination.
6.	Applicants amendment of the claims raises new grounds for objection and rejection. 

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, first paragraph
Scope of Enablement
7.	The rejection of Claims 1, 6-9, 21-24, and 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn because Applicants have 

Claim Rejections - 35 USC § 102
8.	The rejection of Claim(s) 1, 6-7, 9, 21, and 29 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Huang et al. (US20170137519 (15/414,303) with priority to 61488716 (filed 5/21/2011); Huang I) or Huang et al (US 9587021 with priority to 61488716 (filed 5/21/2011): Huang II) is withdrawn.
	The claims have been amended to require the presence of a VH domain and an VL domain having the sequence set forth in the Markush group and which binds human CD3.

9.	The rejection of Claim(s) 1, 7, 9 and 21 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Irving et al. (US 20160194399 (14/808,711; filed 7/24/2015) is withdrawn.
	The claims have been amended to require the presence of a VH domain and an VL domain having the sequence set forth in the Markush group and which binds human CD3.

10.	The rejection of Claim(s) 1, 6-7, 9 and 21 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Huang et al. (US 20140099318 (14/118,523; filed 11/18/2013) is withdrawn.


11.	The rejection of Claim(s) 1, 7, 9 and 21 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Irving et al. (US 20160194399 (14/808,711; filed 7/24/2015) is withdrawn.
	The claims have been amended to require the presence of a VH domain and an VL domain having the sequence set forth in the Markush group and which binds human CD3.

12.	The rejection of Claim(s) 1 and 21 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Heidrich et al. (US 20170121420 (15/340149 with priority to 62/249,466 11/02/2015) is withdrawn.
	The claims have been amended to require the presence of a VH domain and an VL domain having the sequence set forth in the Markush group and which binds human CD3.

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
13.	The rejection of Claims 1-11, 13-27 29 and 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained because the specification does not reasonably provide enablement for the anti-hCD3 Fab retaining antigen binding with random post-translation modifications or random incorporation of the linker, polymer, biologically active molecule, bifunctional polymer, bifunctional linker, at least one antibody polypeptide, or one or more non-naturally encoded amino acids.  
	The analysis from the Office Action of 9/8/2020 was set forth as follows and to which Applicants have not responded.  
	“Applicants allege they have rendered the rejection moot by amending Claim 1 to recite “An anti-CD3 antibody comprising the amino acid sequence of two of SEQ ID NOs: 1, 2, 3, 4, 5 and 6.
	Response to Arguments
a) Applicants have not responded to the outstanding grounds for rejection by explaining how their amendment addresses the rejection.
The original grounds for rejection are maintained because there is no good and sufficient showing that any one of the species of anti-CD3 Fab antibodies can be modified to comprise any number and kind of non-natural amino acids in order to attach a linker, polymer or biologically active molecule anywhere to the structure of the antibody as a whole. Any one of the non-natural amino acids can occur anywhere in the antibody including VH and/or VL domains as claimed.  The insertion or introduction of just any number and kind of non-natural amino acid in any binding domain could impair the binding, affinity and/or specificity of the antibody for CD3. Still further, the specification in Example 1 defines several criteria to consider in where the placement of the non-natural amino acid should occur:
“[00148] The following criteria were used to evaluate each position of anti-CD3 antibody for the introduction of a non-naturally encoded amino acid: the residue (a) should not interfere with binding of either anti-CD3 antibody based on structural analysis of three dimensional structures, or the secondary, tertiary, or quaternary structure of 

b) Applicants have not responded to the Examiner’s citation of the Kim et al reference as may be applied to the instant claims where the UCHT1 anti-CD3 antibody is used as the starting template. (J Am Chem Soc. 2012 June 20; 134(24): 9918–9921) teaches “pAcPhe was substituted at HC-K138 in the anti-CD3 antibody, UCHT1. This site is distal to the antigen binding site and, when conjugated to the LC-S202 mutant anti-HER2 Fab with the same polyethylene glycol linker used above, should be long and flexible enough to allow the resulting bispecific antibody to productively bind both a CD3 positive T-cell and the HER2 positive target cell simultaneously.””

The response is incomplete. The rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	The rejection of Claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.

	The rejection is maintained.

New Grounds for Objection
Claim Objections
15.	Claims 2, 29 and 31 are objected to because of the following informalities:  each of the claims fails to include proper punctuation, i.e., a coma, after the phrase “claim 1”, “claim 1”, and “claim 5”, respectively.  Appropriate correction is required.


New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.	Claims 1-11, 13-27, 29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	b) Claims 3, 10-11, and 13-14 are indefinite for reciting in Claim 3 “that specifically binds CD3 antigen.” The VH and VL domain pairs in generic Claim 3 have been established on the record to bind human CD3. Here the generic claim is confusing because the breadth of scope for binding any CD3 protein is broader than what is expected for the VH/VL pairs on the same claim.
	c) Claims 5, 17-18, 20, 25-27 and 31 are indefinite for reciting in Claim 5 “(b) a VL domain comprising another amino acid sequence” because there is no reference to any VL domain than what is present in the antibody. It is not clear what the first VL sequence is in order for there to be another VL sequence.
d) Claim 14 recites the limitation "the antibody human CD3 specific binding construct".  There is insufficient antecedent basis for this limitation in the claim. Claim 4 from which Claim 14 depends does not mention the presence of an antibody.
e) Claim 23 is indefinite for failing to conclude with proper punctuation. The ordinary artisan cannot discern the meets and bounds for the subject matter invention that is intended for the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

17.	Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends from Claim 1 which is amended to recite “human CD3.” Claim 6 drawn to the “anti-human antibody” which is broader in scope then from which the claim depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
18.	No claims are allowed.
19.	The following references are pertinent to the claimed invention in their teaching of a combination of VH/VL Seq ID No:
SEQ ID NO 1 and SEQ ID NO 6: 20220041721 (Wuhan YZY Biopharma Co., Ltd.);
SEQ ID NO: 2 and SEQ ID NO: 6: 20210179734 (INVENRA INC.); and
SEQ ID NO: 3 and SEQ ID NO: 6: 20210179734 (INVENRA INC.)
.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643